Citation Nr: 0509739	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-08 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating, as of January 
11, 2002, for early diabetic retinopathy of the right eye and 
very early cataracts of both eyes and anterior ischemic optic 
neuropathy of the left eye; also, entitlement to a rating 
higher than 20 percent for this disability as of May 2, 2003, 
and a rating higher than 10 percent as of June 11, 2003.



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March to November 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

As will be explained below when discussing the procedural 
history of this case, it appears the veteran also has filed a 
claim for a rating higher than 40 percent for his service-
connected diabetes mellitus (and he has several other 
service-connected disabilities associated with the diabetes).  
But the claim for a higher rating for the diabetes has not 
been adjudicated by the RO, much less denied and timely 
appealed to the Board, so referral to the RO for initial 
development and consideration is required since the Board 
does not currently have jurisdiction to consider this 
additional issue.  See 38 C.F.R. § 20.200 (2004).

The remand in this case will occur via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed Substantive 
Appeal (e.g., a VA Form 9 or equivalent statement).  
See 38 C.F.R. § 20.200 (2004).

An August 1966 rating decision granted service connection for 
diabetes mellitus.  



The veteran was notified by letter of March 12, 2002, of a 
February 2000 rating decision that confirmed and continued a 
40 percent rating for his service-connected diabetes 
mellitus.  The decision also granted service connection for 
diabetic neuropathy of the right and left legs and assigned 
initial 10 percent ratings for each lower extremity effective 
November 4, 1999.  

A May 2000 rating decision denied service connection for 
diabetic retinopathy, and the veteran was notified of that 
decision by letter of June 7, 2000.  Service connection for 
the retinopathy was again denied in a December 2000 
rating decision, and the veteran was notified of this in 
January 2001.

On April 29, 2001, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138), wherein he indicated that 
he disagreed with the last decision for an increased rating 
for his "service-connected diabetes."  

The veteran was notified by letter of May 4, 2001, of a 
rating decision in January 2001 that confirmed and continued 
the 40 percent rating for his diabetes mellitus.  

On June 16, 2001, the RO sent the veteran an SOC concerning 
his claim for service connection for diabetic retinopathy.

In an August 2001 VA Form 21-4138, the veteran indicated he 
wanted "to drop [his] appeal for diabetic retinopathy."  
See 38 C.F.R. § 20.204.  

So although the April 2001 statement from the veteran 
purportedly contested the denial of an increased rating for 
his diabetes mellitus, it is clear this statement actually 
was in response to the denial of service connection for the 
diabetic retinopathy since:  (1) it was more than one year 
after notification of the February 2000 denial of an 
increased rating for the diabetes mellitus - so beyond the 
allotted time for appealing that decision, and (2) the 
veteran was not informed of the January 2001 denial of an 
increased rating for his diabetes mellitus until May 2001 (so 
after he already had submitted his April 2001 statement).

This conclusion is further confirmed by the June 2001 SOC, 
which addressed the claim for service connection for the 
diabetic retinopathy.  And as indicated, shortly thereafter, 
in August 2001, the veteran withdrew this appeal.

On January 11, 2002, the veteran's representative of record 
at the time filed claims for service connection for multiple 
additional disabilities as secondary to the already service-
connected diabetes mellitus.  These claimed disabilities 
were:  (1) pain in the veteran's collarbone, (2) eyes, (3) 
high blood pressure, (4) high cholesterol, (5) gum and dental 
disease, (6) hearing loss, (7) arthritis of the shoulders, 
elbows, knees, back, and hands, (8) memory loss, 
(9) dysfunctional bladder, (10) knots in tendons of the hands 
and feet (later characterized by the RO as tendonitis), and 
(11) impaired immune system.  He also claimed he was entitled 
to higher ratings for his diabetes and associated diabetic 
neuropathy of each lower extremity.  

In July 2002, the veteran claimed entitlement to nonservice-
connected pension benefits and, again, to an increased rating 
for his service-connected diabetes.  

A September 2002 RO rating decision:

granted nonservice-connected pension benefits effective 
March 29, 2002.  Service connection was denied for claims 
(as enumerated above) 1, 5, 6, 7, 8, 9, 10 (classified as 
tendonitis of the hands and feet), and 11.  

The RO granted service connection for claims 2, 3, and 4.  
Specifically, service connection was granted for 
microalbuminuria with hypertension, which was assigned an 
initial 10 percent disability rating; early non-
proliferative diabetic retinopathy of the right eye and 
very early cataracts of both eyes, which also received an 
initial noncompensable disability rating; and 
hyperlipidemia, which was rated as part and parcel of the 
service-connected diabetes.  These grants of service 
connection and the initial ratings were made effective 
January 11, 2002 (date of receipt of the claims for these 
conditions).  

The RO confirmed and continued the 10 percent ratings for 
the diabetic neuropathy of the right and left legs.

The veteran was notified of this rating decision by letter of 
December 9, 2002.  

On file is a Report of Contact (VA Form 119), dated January 
7, 2003, which reflects that pursuant to a telephone 
conversation the veteran questioned the effective date of his 
awards mentioned in the December 9, 2002, letter granting an 
increase in his VA benefits for diabetes and the associated 
complications.

38 C.F.R. § 20.201, however, requires that an NOD be a 
"written communication from a claimant or his or her 
representative."  The January 2003 Report of Contact was not 
a "written communication" from either the claimant or his 
then representative of record.  So it was not a valid NOD.

Nevertheless, an SOC was issued on February 18, 2003, which 
simply restated the findings and holdings in the September 
2002 rating decision, except as to the grant of nonservice-
connected pension benefits.  The SOC did not address the 
matter of the effective dates of the grants of service 
connection or the dates assigned for the initial disability 
ratings by the September 2002 decision (the matter addressed 
in the January 2003 Report of Contact).

Also on file is a VA Form 9 dated April 1, 2003, wherein the 
veteran stated that a report from a physician in West Los 
Angeles indicated that his service-connected diabetes was 
severe enough for an increased rating.  

An application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) was received at the RO on 
April 10, 2003.  

In a May 2003 VA Form 21-4138, the veteran's representative 
of record at the time noted that the veteran wanted to know 
why the effective date of January 11, 2002, was used for 
granting a combined rating of 60 percent.  A handwritten 
notation on that form, dated October 26, 2003, indicates that 
after being provided an oral explanation concerning this 
inquiry, he was satisfied with the response.

So the May 2003 VA Form 21-4138 did not constitute an NOD as 
to the effective dates for the grants of service connection 
or initial disability ratings by the September 2002 RO 
decision because it did not express disagreement with those 
decisions but only inquired about them.  And that inquiry was 
subsequently resolved to the veteran's satisfaction.

In a June 2003 VA Form 21-4138, the veteran reported having 
recently been hospitalized at a VA medical center (VAMC) from 
approximately May 30th to June 6th 2003.  

A June 2003 VA Form 21-4138 signed by the veteran was 
received in July 2003, in which he stated that he wanted to 
add the attached medical records to his "eye condition 
claim."  This was within one year of the December 2002 
notification of the initial assignment of a noncompensable 
rating for his service-connected diabetic retinopathy and 
early cataracts.  Liberally construed, this correspondence 
addressing his "eye condition claim" was, in actuality, an 
NOD contesting the initial noncompensable rating assigned for 
this disorder.  

A September 2003 RO decision granted service connection for 
peripheral vascular disease of the right and left lower 
extremities and assigned initial noncompensable ratings for 
each extremity effective October 2, 2002.  The RO also 
granted service connection for erectile dysfunction and 
assigned an initial noncompensable rating effective April 29, 
2003.  As well, the RO granted special monthly compensation 
(SMC), also effective April 29, 2003, for loss of use of a 
creative organ.

In an October 2003 VA Form 21-4138, signed by the veteran's 
then representative of record, it was reported that he was 
claiming entitlement to an increased rating for his service-
connected "impaired vision."



A September 2004 RO decision granted an increase in the 
initial noncompensable rating for the early diabetic 
retinopathy of the right eye and very early cataracts of both 
eyes, adding as part of this service-connected disability 
anterior ischemic optic neuropathy of the left eye.  The 
noncompensable rating had been effective since January 11, 
2002, and was raised to 20 percent effective May 2, 2003, but 
reduced to 10 percent as of June 11, 2003.  This was not a 
total grant of the benefit sought, i.e., the maximum possible 
schedular rating.  So this issue is still before the Board.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

An even more recent RO decision in December 2004 granted a 
total disability rating based on individual unemployability 
(TDIU) and basic eligibility to Dependents' Educational 
Assistance (DEA) - both effective January 11, 2002.  

A December 2004 Supplemental Statement of the Case (SSOC) 
addressed the ratings assigned for the three disorders for 
which service connection was granted in the September 2002 
rating decision (those being hypertension, diabetic 
retinopathy, and hyperlipidemia).  This SSOC also addressed 
the claims for the disorders for which service connection 
was denied in that rating decision, and the evaluations 
assigned for the service-connected diabetic neuropathy of 
each leg.  But the veteran has not filed an NOD to initial 
an appeal of that decision.

So, in sum, the only valid NOD in this case was filed in 
June 2003 addressing the initial rating assigned for the 
service-connected diabetic retinopathy and early cataracts.  

While the December 2004 SSOC addressed the ratings assigned 
over time for the service-connected diabetic retinopathy and 
early cataracts, a substantive appeal (e.g., VA Form 9 or 
equivalent statement) has not been filed in response to 
perfect an appeal to the Board concerning these issues.  
Apparently, this is because the December 2004 SSOC informed 
the veteran that "[i]f you have filed a substantive appeal 
with respect to all issues contained in the 
Statement(s) of the Case, a response at this time is 
optional" but "[i]f this Supplemental Statement of the 
Case contains an issue which was not included in the 
substantive appeal, you must respond within 60 days to 
perfect your appeal of the new issue.  If you do not timely 
file a substantive appeal as to the new issue(s) we will 
place your records on the docket of the Board of Veterans' 
Appeals for review of the prior issues, if any, and the 
Board of Veterans' Appeals will provide you with a copy of 
its decision."  

Consequently, because the veteran already had filed a VA 
Form 9 in April 2003, he may have been mislead into 
believing that he was not required to respond to the 
December 2004 SSOC in order to perfect an appeal to the 
Board concerning the ratings for his diabetic retinopathy.  

But in order not to prejudice the veteran, this case must be 
returned to the RO to issue another SSOC addressing the only 
issue as to which an appeal has been properly initiated, 
i.e., the rating for his service-connected diabetic 
retinopathy, and to provide him an opportunity to perfect 
the appeal by filing a VA Form 9, or its equivalent, within 
60 days after the issuance of this new SSOC.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  Schedule the veteran for a VA ophthalmologic 
examination to ascertain the extent and severity 
of his service-connected eye disability.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  The claims 
file must be made available to the examiner for a 
review of the veteran's pertinent medical 
history.  And the rationale for all diagnoses and 
opinions expressed should be discussed.

2.  Then readjudicate the claim for an increased 
rating for the service-connected diabetic 
retinopathy based on the additional evidence 
obtained.



3.  And in response to the veteran's timely NOD, 
send him an SSOC concerning his claim for an 
increased rating for his service-connected 
diabetic retinopathy.  He also must be given an 
opportunity to "perfect" an appeal to the Board 
on this issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement) within 60 days of the mailing of the 
SSOC.  If, and only if, he perfects a timely 
appeal should this claim be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


